Citation Nr: 1401855	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-28 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran served on active duty from February 2003 to May 2004 and October 2005 to August 2006.  The Veteran also has period of active duty for training (ADT) from August 1986 to February 1987.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Providence, Rhode Island, which denied entitlement to service connection for hypertension.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

For the reasons set forth below, the Board has determined that additional evidentiary development is required.

In an August 2004 reserve enlistment examination, the Veteran reported he had slightly elevated blood pressure two years ago, but was never on medication for blood pressure.  A July 2006 service treatment record included a diagnosis of hypertension based on a single blood pressure reading of 152/84.  An October 2008 periodic health assessment included a blood pressure reading of 150/96.  The examiner noted he has a body mass index of 34.  

Post service treatment records include a history of hypertension.  A patient summary submitted by the Veteran also included a diagnosis of hypertension.  The Board notes that there are no VA or private treatment records in the file indicating treatment for hypertension. 

Because there is evidence of elevated blood pressure in service, and the Veteran has a possible diagnosis of hypertension, the Board finds a VA examination is necessary to determine the nature and etiology of his claimed hypertension.  See Charles v. Principi, 16 Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and obtain the names and addresses of all medical care providers who treated him for his claimed hypertension since service.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination to determine the etiology of any current hypertension.  All indicated tests and studies are to be performed, and a comprehensive recreational, occupational, and medical history is to be obtained.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Based on the results of the physical examination and claims file review, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hypertension was incurred in or as a result of active service.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  Thereafter, the RO should determine whether any additional development is required and then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).  The SSOC should contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal since the November 2013 statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


